Name: 90/90/EEC: Commission Decision of 2 March 1990 concerning the importation by Member States of live pigs, fresh pigmeat and pigmeat products from Austria
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  means of agricultural production;  trade
 Date Published: 1990-03-10

 Avis juridique important|31990D009090/90/EEC: Commission Decision of 2 March 1990 concerning the importation by Member States of live pigs, fresh pigmeat and pigmeat products from Austria Official Journal L 061 , 10/03/1990 P. 0021 - 0021*****COMMISSION DECISION of 2 March 1990 concerning the importation by Member States of live pigs, fresh pigmeat and pigmeat products from Austria (90/90/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 89/227/EEC (2), and in particular Article 28 thereof, Whereas Austria appears on the list of third countries from which the Member States authorize the importation of bovine animals, swine and fresh meat laid down by Council Decision 79/542/EEC (3), as last amended by Commission Decision 89/8/EEC (4); Whereas outbreaks of classical swine fever have been reported in Austria; Whereas the competent authorities in Austria are taking health measures; Whereas imports of live animals, of porcine species, fresh meat and certain meat products from those animals should be suspended; Whereas this Decision shall be reviewed and possibly amended taking into account the evolution of the situation concerning the abovementioned diseases; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Imports from Austria into the Member States of live animals of porcine species, of fresh meat from these animals and of pigmeat products other than those meat products which have undergone one of the following treatments: (a) heat treatment carried out in a hermetically sealed container with an Fc value of 3,00 or more; (b) heat treatment of a type different from that referred to in (a) which the centre temperature is raised to at least 70 °C; (c) treatment consisting in natural fermentation and maturation of not less than nine months for hams weighing not less than 5,5 kilograms and having the following characteristics: - aw value of not more than 0.93 - pH value of not more than 6, are suspended. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 93, 6. 4. 1989, p. 25. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 7, 10. 1. 1989, p. 27.